Citation Nr: 9911992	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for residuals of a 
neck injury; at the same time, the RO granted service 
connection for residuals of tonsillectomy and assigned a 0 
percent rating.  This decision was not appealed.  The veteran 
subsequently provided additional information and evidence 
concerning his neck condition.  In January 1998 after 
considering this evidence, the veteran's claim was again 
denied by the RO; the veteran timely appealed that decision 
to the Board of Veterans' Appeals (Board). 



FINDINGS OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current degenerative changes of the cervical spine 
and any incident of active service, to include the neck 
injury he sustained therein.  


CONCLUSION OF LAW

The claim for service connection for residuals of a neck 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Where a veteran who served for 90 days or more during a 
period of war (or during peacetime after December 31, 1946) 
develops arthritis to a degree of 10 percent or more within 
one year from separation from such service, such disease may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).

However, a preliminary determination that must be made in 
each case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded, if judged by a fair 
and impartial individual, resides with the veteran.  If it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence however, must be medical unless it relates to a 
condition for which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran has satisfied the first of the three criteria for 
establishing a well grounded claim.  The veteran's current 
medical condition affecting his neck, degenerative changes of 
the cervical spine, has been confirmed through the submission 
of private medical records and through medical examinations 
conducted by the VA.  The veteran is also able to meet the 
requirements of the second criterion for establishing a well 
grounded claim because his service medical records indicate 
that he was treated during service in December 1944 after 
being struck in the head by a falling bale of rags.  At that 
time, he was serving on a ship, the LST 120, and the wake of 
a passing larger ship rocked the LST 120 sufficiently to 
dislodge the bale of rags from its storage space.  He 
received treatment at a military hospital on the island of 
Tulagi, the location where his ship was in port at the time 
he was injured.  However, an X-ray taken at the time was 
negative for fracture.  The veteran retained normal neck 
motion, and was diagnosed with tenderness of the upper four 
cervical vertebrae.  He did not require additional treatment 
and there was no noted abnormality or complaints of pain when 
he underwent his separation physical.  

However, there is no competent evidence of a nexus between 
the veteran's current neck condition and any incident of 
service, to include the neck injury described above.  No 
chronic neck condition, to include the current degenerative 
changes of the cervical spine, was shown in service.  
Moreover, the first medical evidence of problems with the 
neck following service is the report of a February 1996 
clinical consult when he complained of a sore neck.  Later, 
during November 1996, degenerative disc disease of the 
cervical spine was diagnosed.  While the veteran has claimed 
that Dr. Philip Liva, his chiropractor, began treating him in 
1985 for neck pain, this was still many years after the 
veteran's discharge from service..  The RO attempted to 
obtain the veteran's medical records concerning Dr. Liva's 
treatment, but Dr. Liva had closed his practice and could not 
be located by either the RO or the veteran.  The veteran did 
provide evidence that, at the suggestion of Dr. Liva, he had 
joined the Odyssey Total Fitness Center in 1985, and that he 
has been a regular user of the fitness center since that 
time.  He also provided a September 1998 statement from 
another private chiropractor concerning his treatment of the 
veteran since December 1997.

Significantly, moreover, there is no medical opinion to 
support the veteran's claim of a nexus between the in-service 
neck injury and the current condition.  The only medical 
opinion on this point of record is the opinion of the 
November 1996 VA examiner.  While that physician indicated 
that it is difficult to ascertain whether the veteran's neck 
problems began with the single episode in 1944, he also 
opined that "[t]he fact that there is similar involvement in 
his upper back to the cervical spine would suggest that it 
was a degenerative condition that came on gradually over a 
period of years rather than as a result of a single 
episode."  Thus, the only nexus opinion of record is not 
supportive of the veteran's claim, and the veteran has not 
indicated the existence of a supportive medical opinion.

The veteran alleges that the current problems with his back 
are related to being struck in the head by a bale of rags on 
board a ship during his service in the military.  While he 
can certainly attest to the fact that he has experienced 
continuing neck symptoms, he does not have the medical 
expertise or training to give a competent opinion on the 
determinative issue of causation of the current degenerative 
changes of the cervical spine.  Therefore, his allegations 
concerning a link between his current problems and his ship 
board accident have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that evidence, and not just allegations must 
support a well grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a back disability is well grounded, VA 
is under no duty to assist him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist, that if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board, both finding that the claim is not well grounded.  The 
RO also notified the veteran in the March 1998 Statement of 
the Case (SOC) of the requirements to submit a well grounded 
claim.  Clearly then he is not prejudiced by the Board's 
decision to deny his claim on the same basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1994).  Also, the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on the merits.  Se 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  See 38 U.S.C.A. § 5103(a).

ORDER

As evidence of a well grounded claim has not been submitted, 
the claim for service connection for residuals of a neck 
injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

